Filed 3/4/14 P. v. Pina CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B246739
                                                                          (Super. Ct. No. 2012025043)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JUAN LUIS PINA,

     Defendant and Appellant.



                   Juan Luis Pina was charged by information with second degree commercial
burglary (Pen. Code, § 459; count 1),1 petty theft with a prior (§ 666, subd. (b); count 2),
and receiving stolen property (§ 496, subd. (a); count 3). Count 2 alleged that appellant
had a prior conviction for violating Vehicle Code section 10851 (auto theft) and served
time in a penal institution for that crime (§ 666, subd. (b)). It further alleged that
appellant had a prior strike conviction for a violent or serious felony. (§§ 666, subd.
(b)(1), 667, subds. (c)(1) & (e)(1), 1170.12, subds. (a)(1) & (c)(1).) The trial court
bifurcated the trial on the priors, and appellant waived a jury trial on those allegations.
                   The jury found appellant guilty of petty theft. (§ 484, subd. (a).) The other
counts were dismissed. Appellant admitted the prior conviction allegations in a
bifurcated proceeding, but was not asked to admit that he served time in a penal
institution for the theft-related conviction. Applying the sentence enhancement for petty
         1 All statutory references are to the Penal Code unless otherwise stated.
theft with a prior (§ 666, subd. (b)), the trial court imposed the middle term of two years,
doubled to four years based on the prior strike. Appellant was awarded a total of 879
days of custody credit comprised of 587 actual days and 292 conduct credit days.
              Appellant contends his enhanced sentence must be reversed because he did
not admit to having served time for his prior theft-related conviction. We affirm.
                                           FACTS
              Because the facts underlying appellant's conviction are not relevant to the
issue raised on appeal, we need not discuss them. In short, a police investigation revealed
that appellant had replaced the back seat of his car with a large liquid storage tank into
which he transferred gasoline stolen from a service station gas tank. He later sold the
gas.
                                       DISCUSSION
                                   Sentence Enhancement
              Relying on People v. Epperson (1985) 168 Cal.App.3d 856, and People v.
Lopez (1985) 163 Cal.App.3d 946, appellant contends there is insufficient proof of the
sentencing enhancement under section 666, subdivision (b), because he did not admit,
and the People did not prove, that he served a term in a penal institution for his theft-
related conviction. We disagree.
              Petty theft is normally a misdemeanor. (§§ 486, 488, 490; People v. Terry
(1996) 47 Cal.App.4th 329, 331.) Section 666, subdivision (b), allows petty theft to be
punished as a felony if the defendant has a prior theft-related conviction for which he was
incarcerated plus a prior strike conviction.2 The courts have long defined section 666 as
a sentencing factor for the court, not a substantive element of an offense for the jury.


       2 Section 666, subdivision (b) provides, in relevant part: "Notwithstanding
Section 490, any person described in paragraph (1) who, having been convicted of petty
theft, grand theft, . . . auto theft under Section 10851 of the Vehicle Code . . . , and having
served a term of imprisonment therefor in any penal institution or having been
imprisoned therein as a condition of probation for that offense, and who is subsequently
convicted of petty theft, is punishable by imprisonment in the county jail not exceeding
one year, or in the state prison. [¶] (1) This subdivision shall apply to any person . . .
who has a prior violent or serious felony conviction, as specified in subdivision (c) of
Section 667.5 or subdivision (c) of Section 1192.7."
                                              2
(People v. Bouzas (1991) 53 Cal.3d 467, 473-475; People v. Robinson (2004) 122
Cal.App.4th 275, 281 [Section 666 "establishes an alternate and elevated penalty for a
petty theft conviction when a recidivist defendant has served a prior term in a penal
institution for a listed offense"].)
               After the jury convicted appellant of petty theft, the trial court proceeded to
try the priors. The prosecutor informed the court: "I . . . have certified copies of the prior
10851 conviction which I think would be enough given the defendant also admitted it
[before the jury]. . . . Then I would be asking the Court to take judicial notice of the
violation of probation that it has before it. And I think that in conjunction with the
defendant's admission during the trial, the print comparison would be unnecessary.
However, if the Court feels differently, I can make a phone call and try to have someone
come over and offer their testimony . . . ." The court asked defense counsel how he
wished to proceed.
               Defense counsel conferred with appellant off the record. Rather than
require the prosecutor to prove the allegations, counsel stated: "[T]here's no need for a
hearing at this time. [Appellant] will admit the priors as alleged in the Information."
Accepting the court's invitation to voir dire appellant on the admissions, the prosecutor
inquired: "[I]t has been alleged in the Information [in this case] under Count 2 that you
suffered a conviction in 2006 in case No. 260000143, which is a Vehicle Code section
violation of 10851, subsection (a), which is a felony. [¶] Do you at this time admit or
deny that allegation?" Appellant answered, "I admit." Appellant also admitted his "prior
conviction [for] a serious or violent felony which is also known as a strike." The court
stated: "The priors as to Count 2 having been admitted, I don't think there's anything left
to do except to select a sentencing date. Am I missing something, Counsel?" Both
counsel replied, "No."
               The information alleged that appellant had a prior conviction for theft and
had served time in a penal institution for that offense. In Epperson, the court concluded
that the defendant's admission of his prior conviction, which did not include an explicit
admission of the separate prison term requirement, could not be construed "as including

                                              3
admissions of all the necessary elements of the enhancements alleged under . . . section
667.5, subdivision (b)." (People v. Epperson, supra, 168 Cal.App.3d at pp. 864-865.) In
Lopez, the court stated: "[T]he record does not indicate that the amendment to the felony
complaint was read to defendant, that he waived a reading thereof, or that he was ever
advised that by admitting the validity of the prior convictions he would also be admitting
that he served separate prison terms therefor. Thus, his admission that the prior
convictions were valid cannot be construed as an admission of the allegations that he
served prior, separate prison terms for each of those convictions." (People v. Lopez,
supra, 163 Cal.App.3d at p. 951.)
              To the extent Epperson and Lopez may be read to require per se reversal of
a sentencing enhancement where the defendant admits a prior conviction but does not
expressly admit having served a term in a penal institution for that conviction, we decline
to follow them. Rather, we are persuaded that whether a defendant has admitted to
having served the requisite term in a penal institution turns on the totality of the
circumstances. (See People v. Mosby (2004) 33 Cal.4th 353, 356 (Mosby).)
              Here, appellant admitted during cross-examination that he had prior
convictions for auto theft and felony criminal threats. The entire point of the bifurcated
proceeding, therefore, was to prove up appellant's violation of probation and subsequent
incarceration for the theft conviction. After the prosecutor explained how he intended to
prove that specific allegation, defense counsel halted the proceeding, saying it was
unnecessary and that appellant "will admit the priors as alleged in the Information." As
previously discussed, the information alleged in count 2 that appellant was convicted in
2006 of violating Vehicle Code section 10851, "and served a term for [that] crime in a
penal institution and was imprisoned therein as a condition of probation."
              Viewing appellant's admissions in the context of the entire proceedings
(Mosby, supra, 33 Cal.4th at p. 356), it is evident appellant was admitting the allegations
set forth in count 2 of the information. (See People v. Ebner (1966) 64 Cal.2d 297, 303
["[d]efendant's admission of the prior convictions is not limited in scope to the fact of the
convictions but extends to all allegations concerning the felonies contained in the

                                              4
information"]; People v. Cardenas (1987) 192 Cal.App.3d 51, 61 ["admission of prior
convictions where the charging information specifically alleges the convictions resulted
in prior separate prison terms is deemed an admission such prison terms were separately
served"]; see also People v. Franco (1970) 4 Cal.App.3d 535, 540 [admission of prior
offense after reading of information "included an admission that [defendant] had served a
term therefor as alleged in the information, even though he was not asked, separately,
whether he had served such term"].) Accordingly, we reject appellant's contention that
the court erred by enhancing his sentence under section 666, subdivision (b).
              In reaching this decision, we are by no means encouraging trial courts and
prosecutors to rely on "the totality of the circumstances" when taking the defendant's
admissions of priors. Instead, they should ensure that the defendant is asked to admit
each and every allegation necessary to support the enhancement.
                                     DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.



We concur:



              GILBERT, P. J.



              YEGAN, J.




                                            5
                              James P. Cloninger, Judge

                          Superior Court County of Ventura

                         ______________________________

             Mark R. Feeser, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez,
Rene Judkiewicz, Deputy Attorneys General, for Plaintiff and Respondent.




                                          6